Citation Nr: 1220562	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  98-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1952 to November 1953, including combat service during the Korean Conflict.  His decorations include the Combat Infantry Badge.  

Service connection for an eye disorder was previously denied by the Board of Veterans' Appeals (Board) in April 1960.  The RO declined to reopen the Veteran's claim in March 1972, August 1989 and 1991, and November 1995.  This matter initially came before the Board on appeal from a September 1997 RO decision that found that new and material evidence had not been received to reopen the claim for an eye disorder.  A hearing at the RO was held in May 1997.  

In December 2001, the Board declined to reopen the claim for an eye disorder and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2002 joint motion for remand (JMR), the Court vacated the Board's decision as to the eye disorder and remanded the matter for compliance with the terms of the JMR.  The Board remanded the appeal for further development in July 2003, January 2007 and July 2010.  In June 2011, the Board reopened and remanded the Veteran's eye claim.  

VA outpatient psychiatric notes associated with the claims file since the January 2007 Board decision denying service connection PTSD now includes a diagnosis of PTSD.  In light of his combat service, the Veteran is invited to reopen his claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have an eye disability that was present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The Veteran does not have an eye disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a-b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of this claim, the Board is required to ensure that the VA's duty to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claim for an eye disorder was received by VA prior to the enactment of VCAA, and he was not provided with appropriate notice in accordance with the duty to notify provisions of VCAA.  However, this is not prejudicial to the Veteran, as he was subsequently provided adequate notice, the claim was readjudicated, and supplemental statements of the case (SSOC) were promulgated, most recently in March 2012.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III]; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  

The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  To the extent that the notice in this case is deemed to be deficient under VCAA, based on the communications sent to the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

Further, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on the merits of his claim, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury if it involves a complex medical issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).

Some disabilities, such as congenital or developmental defects and refractive error of the eye, are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) (2011).  However, under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service connected in its own right.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  

The Veteran testified that he suffered an eye injury during an artillery attack around Christmastime in 1952, and that he was temporarily blind for about three weeks.  (T p. 5).  The Veteran asserted that his vision has steadily decreased since service, and believes that his current eye problems are related to service.  

The STRs showed that the Veteran was treated at a battalion aid station for conjunctivitis in the left eye on December 8, 1952, and was admitted to an evacuation hospital the following day.  The diagnosis was moderate conjunctivitis of unknown etiology.  The Veteran's symptoms improved with penicillin and Bacitracin ointment, and he was discharged to full duty on December 11, 1952.  The STRs showed no further complaints or treatment for any eye problems during service, and no pertinent abnormalities were noted on his service separation examination in November 1953.  The Veteran's visual acuity was 20/20, bilaterally at the time of his service enlistment and separation examinations.  

Similarly, the Veteran was not shown to have any pertinent abnormalities when examined by VA in August 1959.  External and internal examination was negative, motility was normal and his visual acuity was 20/20, bilaterally.  

A private medical report, dated and received in December 1959, showed that the Veteran was treated for subacute follicular conjunctivitis of the right eye.  The Veteran's visual acuity was 15/15, bilaterally at that time.  

The diagnoses on a private medical report in December 1971, included presbyopia and allergic conjunctivitis, bilaterally.  

When examined by VA in March 1973, there was very mild faint vascularization of the conjunctivae, bilaterally, the fundi was clear and his corrected vision was 20/40, bilaterally.  At that time, the Veteran reported that he had been wearing glasses for five years.  The diagnoses included very mild chronic conjunctivitis, bilaterally and refractive error.  

Other than refractive error and suspected diabetic retinopathy, the latter of which was subsequently ruled out, the medical reports of record since 1973 do not show any further treatment or findings of conjunctivitis or any other eye disability until 2010, when the Veteran was diagnosed with combined cataracts.  (See June 2010 private report.)  The diagnoses on a VA ophthalmology note in February 2011 included senile cataracts, denser on the left, and no diabetic neuropathy.  

In August 2011, the Veteran was examined by VA to determine the nature and etiology of his current eye problems.  The examiner noted that the claims file was reviewed and included a description of the Veteran's complaints, medical history and current findings.  The examination revealed that his uncorrected far vision was 20/150 in the right eye and 20/100 in the left eye, corrected to 20/40 and 20/60, respectively.  Uncorrected near vision was 20/400, bilaterally, corrected to J5 in the right eye and J7 in the left eye.  There was no evidence of conjunctivitis or scars in either eye, or any diabetic retinopathy.  The diagnoses included refractive error and combined senile cataracts, bilaterally.  The examiner opined that the Veteran's loss of vision was due to refractive error and the combined senile cataracts and that neither disability was present in service or otherwise related to service, including as a residual of an eye injury.  

The Board finds the VA opinion persuasive, as it was based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiner offered rational and plausible explanation for concluding that the Veteran's current eye disability was not related, in any fashion, to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Further, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record is the August 2011 VA opinion.  

At this point, it should be noted that refractive error of the eye is not a disease or disability for which service connection may be granted absent evidence of superimposed disease or injury in service.  In this case, the Veteran was not shown to have refractive error of the eyes in service or until some 15 years or more after service.  Therefore, there is no basis to find any superimposed disease or injury.  

With respect to the Veteran's senile cataracts, there is no suggestion of the presence of cataracts in service or until nearly six decades after service, and no competent evidence suggests a relationship between his cataracts and any in-service disease or injury.  Although the Veteran reports a continuity of eye symptoms, such may be explained by the refractive error diagnosis.  Moreover, given the diagnosis of senile cataracts and the examiner's opinion, the Board finds that the preponderance of the evidence is against service connection.  In this regard, the Board notes that while the Veteran is competent to provide evidence regarding his personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Finally, the Board notes that this case involves a complex medical question regarding whether the Veteran has as eye disability that is related to or had its onset in service.  Based on the discussion above, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran has an eye disability for which service connection may be granted that is related to or had its onset in service.  As such, service connection must be denied.


ORDER

Service connection for an eye disorder is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


